OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08657 Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Income Fund Schedule of Investments1/31/12 Shares Value COMMON STOCKS - 99.6 % Energy - 11.5 % Integrated Oil & Gas - 5.6 % Chevron Corp. $ ConocoPhillips Exxon Mobil Corp. QEP Resources, Inc. Total SA (A.D.R.) $ Oil & Gas Drilling - 1.3 % Helmerich & Payne, Inc. $ Oil & Gas Exploration & Production - 2.4 % EQT Corp. $ Marathon Oil Corp. $ Oil & Gas Refining & Marketing - 0.9 % Marathon Petroleum Corp. $ Oil & Gas Storage & Transportation - 1.3 % Spectra Energy Corp. $ Total Energy $ Materials - 8.4 % Diversified Chemical - 2.3 % E.I. du Pont de Nemours and Co. $ LyondellBasell Industries NV $ Diversified Metals & Mining - 1.6 % Compass Minerals International, Inc. $ Paper Packaging - 0.8 % Sonoco Products Co. $ Specialty Chemicals - 3.3 % Valspar Corp. $ Steel - 0.4 % Nucor Corp. $ Total Materials $ Capital Goods - 6.7 % Electrical Component & Equipment - 1.2 % Emerson Electric Co. $ Industrial Conglomerates - 0.2 % General Electric Co. $ Industrial Machinery - 5.3 % Gorman-Rupp Co. + $ Snap-On Inc. The Timken Co. $ Total Capital Goods $ Commercial Services & Supplies - 0.6 % Office Services & Supplies - 0.6 % Mine Safety Appliances Co. $ Total Commercial Services & Supplies $ Automobiles & Components - 2.3 % Auto Parts & Equipment - 2.3 % Johnson Controls, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.9 % Apparel, Accessories & Luxury Goods - 1.9 % VF Corp. $ Total Consumer Durables & Apparel $ Consumer Services - 1.6 % Leisure Facilities - 1.6 % Cedar Fair, L.P. $ Total Consumer Services $ Media - 0.1 % Broadcasting - 0.1 % CBS Corp. (Class B) $ Total Media $ Retailing - 1.5 % Distributors - 1.5 % Genuine Parts Co. $ Total Retailing $ Food & Drug Retailing - 1.9 % Drug Retail - 0.7 % Walgreen Co. $ Food Distributors - 0.8 % Sysco Corp. $ Food Retail - 0.4 % Sainsbury Plc $ Total Food & Drug Retailing $ Food Beverage & Tobacco - 9.5 % Packaged Foods & Meats - 8.7 % Campbell Soup Co. $ General Mills, Inc. H.J. Heinz Co., Inc. Hershey Foods Corp. McCormick & Co, Inc. Sara Lee Corp. Unilever NV $ Soft Drinks - 0.8 % PepsiCo, Inc. $ Total Food Beverage & Tobacco $ Household & Personal Products - 1.4 % Household Products - 1.4 % Clorox Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 5.5 % Health Care Distributors - 1.4 % Owens & Minor, Inc. $ Health Care Equipment - 4.1 % Baxter International, Inc. $ Becton, Dickinson & Co. Smith & Nephew Plc $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 7.2 % Pharmaceuticals - 7.2 % Abbott Laboratories, Inc. $ Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. $ Total Pharmaceuticals & Biotechnology $ Banks - 8.4 % Diversified Banks - 5.2 % Bank of Montreal $ Canadian Imperial Bank of Commerce HSBC Holdings Plc U.S. Bancorp Wells Fargo& Co. $ Regional Banks - 2.1 % PNC Bank Corp. $ SunTrust Banks, Inc. $ Thrifts & Mortgage Finance - 1.1 % New York Community Bancorp Inc. $ Total Banks $ Diversified Financials - 1.2 % Asset Management & Custody Banks - 0.6 % T. Rowe Price Associates, Inc. $ Consumer Finance - 0.6 % Discover Financial Services LLC $ Total Diversified Financials $ Insurance - 3.3 % Property & Casualty Insurance - 3.3 % Chubb Corp. $ The Travelers Companies, Inc. $ Total Insurance $ Real Estate - 1.9 % Office Real Estate Investment Trust - 0.9 % Alexandria Real Estate Equities, Inc. $ Specialized Real Estate Investment Trust - 1.0 % Ventas, Inc. $ Total Real Estate $ Software & Services - 1.9 % Data Processing & Outsourced Services - 0.9 % Automatic Data Processing, Inc. $ Systems Software - 1.0 % Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 0.2 % Electronic Manufacturing Services - 0.2 % Molex, Inc. $ Total Technology Hardware & Equipment $ Semiconductors - 6.4 % Semiconductor Equipment - 0.3 % Applied Materials, Inc. $ Semiconductors - 6.1 % Analog Devices, Inc. $ Intel Corp. Linear Technology Corp. Microchip Technology, Inc. Xilinx, Inc. $ Total Semiconductors $ Telecommunication Services - 6.3 % Integrated Telecommunication Services - 5.1 % AT&T Corp. $ CenturyLink, Inc. Singapore Telecommunications Ltd Verizon Communications, Inc. Windstream Corp. $ Wireless Telecommunication Services - 1.2 % Vodafone Group Plc (A.D.R.) $ Total Telecommunication Services $ Utilities - 9.8 % Electric Utilities - 1.8 % American Electric Power Co., Inc. $ Duke Energy Corp. $ Gas Utilities - 3.8 % AGL Resources, Inc. $ National Fuel Gas Co. Questar Corp. $ Multi-Utilities - 3.4 % Ameren Corp. $ Consolidated Edison, Inc. GDF Suez $ Water Utilities - 0.8 % American Water Works Co., Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost$830,962,054) $ TOTAL INVESTMENT IN SECURITIES - 99.6 % (Cost$830,962,054) (a) $ OTHER ASSETS AND LIABILITIES - 0.04 % $ TOTAL NET ASSETS - 100.0 % $ + Investment held by the Fund representing 5% or more of the outstanding voting stock of such company. (a) At January 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $844,248,998 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of January 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
